Citation Nr: 1109736	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953 and from December 1956 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied service connection for diabetes mellitus.  In January 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2011, the undersigned granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

Initially, the Board notes that the Veteran has been diagnosed with diabetes mellitus, as reflected in private treatment records.  He asserts that his diabetes mellitus is due to Agent Orange exposure during his service in Korea.  

Service connection for disability claimed as due to exposure to Agent Orange may be established by showing that the claimant has a disease, listed in 3.309(e), that is manifested within the applicable time period, or by showing that the claimed disability is, in fact, causally linked to such exposure.  See U.S.C.A. §§ 1113(b), 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  Diabetes is one of the disabilities subject to presumptive service connection on the basis herbicide exposure, to include Agent Orange.

The Department of Defense (DOD) has determined that Agent Orange was used along the Korean demilitarized zone (DMZ) from April 1968 to July 1969.  Veterans assigned to one of the units identified by the DOD as being at or near the Korean DMZ during that time period are presumed to have been exposed to herbicide agents.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The Board notes that determining whether, and precisely where and when, the Veteran was stationed in Korea is crucial to the adjudication of his claim.  The Veteran's DD Form 214 (separation document) indicates that the Veteran served in Korea from January 1968 to January 1969.  The Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides in Korea.  VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s) if he alleges service along the DMZ between April 1968 and July 1969, and was assigned to a unit not already identified by the DOD as having served along the DMZ.

As noted, the Veteran's DD Form 214 indicates that the Veteran served in Korea from January 1968 to January 1969; however, the Veteran's service personnel records have not been obtained.  Thus, the Veteran's unit assignments during his service in Korea have not been verified.  As explained above, this information is crucial for a determination of service connection due to exposure to Agent Orange.  Accordingly, on remand, the RO should obtain the Veteran's personnel file in order to determine the Veteran's unit assignments during his service in Korea.

Furthermore, as it appears that the RO has not attempted to verify whether the Veteran served in Korea in the vicinity of the DMZ, the Board finds that the RO should attempt to verify the nature of the Veteran's service in Korea and any associated alleged herbicide exposure in accordance with the procedures provided in VA's Adjudication Procedure Manual.  The United States Court of Appeals for Veterans' Claims has consistently held that the evidentiary development procedures provided in VA's Adjudication Procedure Manual, M21-1MR, are binding.  See Campbell v. Gover, 14 Vet. App. 142, 144 (2000) (holding that VA was obligated to comply with the applicable M21-1MR provisions concerning service-connected death claims and remanding for compliance with that provision and applicable regulations); Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with evidentiary development called for by the M21-1MR).  

The record also reflects that there are outstanding VA medical records which may be pertinent to the claim.  The Veteran indicated that he has been receiving treatment for diabetes mellitus from the VA outpatient clinic in Mayaguez, Puerto Rico since 1987.  There are no VA treatment records associated with the claims file, and it does not appear that the RO attempted to obtain the records identified by the Veteran.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Mayaguez VA outpatient clinic any outstanding records of evaluation and/or treatment for diabetes mellitus, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Finally, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for diabetes mellitus.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Mayaguez VA outpatient clinic any outstanding records of treatment for diabetes mellitus.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should obtain the Veteran's service personnel records from the National Personnel Records Center (NPRC), or other appropriate entity.

3.  The RO should proceed with the development outlined in VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  

The Board emphasizes that if the Veteran was not assigned to a unit already identified as having served along the DMZ, the RO should send a request to the JSRRC for verification of location of the Veteran's unit(s), as described in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l).  The RO should follow up on any additional action or information requested by the JSRRC. 

4.  The RO should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

In its letter, the RO should specifically request that the Veteran provide any additional details concerning his alleged herbicide exposure, to include the approximate dates (within a two-month specific date range).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).


5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).








This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


